Mayes, J.,
delivered tbe opinion of the court.
This is an appeal from tbe chancery court of Greene county. Tbe questions involved in this case have been fully discussed in tbe companion case to this, appealed from the circuit court, Vinegar Bend Lumber Co. v. Oak Grove & Georgetown Railroad Company, ante (s. c., 43 South. Rep., 292). We think the chancellor should not have dissolved the injunction, and for this reason the case is

Beversed, injunction reinstated, and the cause remanded, to be proceeded with in accordance with the opinion m the case referred to herein.